DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claim 4 is objected to because of the following informalities:  
 	In claim 4, line 1, delete the phrase “Method” in front of “…The method…”
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-7, 9-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOKYU et al. US Pub 2019/0302192 (hereinafter Gokyu).
 	Regarding claims 1 and 11, Gokyu discloses a device for charging a battery (fig. 1, element 24; low-voltage battery) for a means of transport (¶ 0015), the device comprising: 
 	an evaluation unit (see fig. 1, element 30; ECU), 
 	a data input (see reproduced fig. 1 below), and 
 	a data output (see reproduced fig. 1 below), 
 	wherein the evaluation unit is configured 
 	to ascertain, in connection with the data input (ECU 30 is connected with the input data as shown below), an open-circuit voltage of the battery (¶ 0052; a target voltage Vn-1 calculated in the last control cycle, the last target voltage Vn-1 is treated as a predetermined initial value, for example the open circuit voltage of the low-voltage battery) on the basis of a voltage ramp (based on the previous ΔVout) that is generated by a controllable DC-to-DC converter (fig. 1, element 23) that is electrically connected to the battery (¶ 0033 and fig. 1; the DC-DC converter 23 operates as an electric power supply device for the low-voltage battery 24), 
 	to ascertain a differential (interprets as “varying according to circumstances or relevant factors, such as temperature”) internal resistance of the battery (¶ 0070; in order to calculate ΔVout, the electronic control unit 30 has to multiply the subtracted value by a predetermined coefficient K. The coefficient K is determined based on an internal resistance, or the like, of the low-voltage battery 24, and is calculated in advance by testing) on the basis of a predefined model for the differential internal resistance and the open-circuit voltage (To obtain the value of ΔVout, the coefficient K is calculated based on the IR of the low-voltage battery. The ECU 30 calculates the amount of change ΔVout in the output voltage Vout by multiplying the subtracted value [current] by a predetermined coefficient K; it would have been obvious to one skilled in the art to understand the internal resistance of the battery is variable when the internal resistance of a battery decreases with the increase in temperature), 
 	to ascertain a target value for an output voltage of the DC-to-DC converter (fig. 1, element 23) on the basis of 
 	the open-circuit voltage of the battery (¶ 0071; obtain Vn-1), 
 	a predefined charging current of the battery (¶ 0069; the target input current Itg), and 
 	the differential internal resistance of the battery (¶ 0070; ΔVout is derived from the internal resistance), and, 
 	in connection with the data output (14), to charge the battery (30) using the target value for the output voltage in the DC-to-DC converter (¶ 0033; the low-voltage battery is charged with electric power supplied from the DC-DC converter 23).

    PNG
    media_image1.png
    841
    1227
    media_image1.png
    Greyscale

  	Regarding claims 2 and 12, Gokyu discloses wherein the battery (30) is a low-voltage battery that is charged via the DC-to-DC converter (40) by way of electrical energy from a high-voltage battery (50) of the means of transport (90).
  	Regarding claims 3 and 13, Gokyu discloses wherein the voltage ramp runs through a voltage range from 10 V to 14 V, and/or 12Attorney Docket No. 022862-3420-USO Ia size (average value of the voltage values) of the voltage ramp is established on the basis of a previously ascertained value for the open-circuit voltage of the battery (¶ 0052).
  	Regarding claims 4 and 14, Gokyu discloses wherein the open-circuit voltage of the battery (30) is reached when no current is flowing between the DC-to-DC converter (40) and the battery (¶ 0055, 0060; when Vout of the DC-DC converter 23 becomes zero).
  	Regarding claims 5 and 15, Gokyu discloses wherein the open-circuit voltage of the battery (30) is ascertained and used again in response to a change in an output current of the DC-to-DC converter (¶¶ 0069-0071; the open circuit voltage of the low-voltage battery, Vn-1).
  	Regarding claims 6 and 16, Gokyu discloses wherein the model for the differential internal resistance of the battery (30) is adapted in a phase in which there is a predefined energy draw from the battery (¶ 0070; the coefficient K is determined based on an internal resistance).
  	Regarding claims 7 and 17, Gokyu discloses wherein the model for the differential internal resistance of the battery (30) additionally takes into account a current temperature of the battery (30), wherein the temperature is ascertained on the basis of a temperature measurement (¶ 0067; the electronic control unit 30 calculates the full charge capacity SOCmax based on the temperature of the low-voltage battery; and it would have been obvious to one skilled in the art to recognize that the internal resistance of the battery is variable when the internal resistance of a battery decreases with the increase in temperature.  Therefore, the internal resistance of the battery is determined on the temperature of the battery), and/or (interprets as OR) a temperature model for the battery (30).
 	Regarding claims 9 and 19, Gokyu discloses wherein the model for the differential internal resistance is checked for plausibility (¶ 0070; and determine the target of output voltage of the DC-DC converter) and/or adapted in an external server (70) on the basis of information from a multiplicity of means of transport.

 	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokyu in view of Gale et al. US Pub 2011/0221392 (hereinafter Gale).
 	Regarding claims 8 and 18, Gokyu does not disclose wherein the model for the differential internal resistance of the battery (30) additionally takes into account a state of health of the battery (30).
	Gale discloses a vehicle includes at least one control module determines a degradation condition of the battery based on the battery impedance parameters includes determining a rate of change between a current battery cell resistance and a previously recorded battery cell resistance and comparing the determined rate of change with a predetermined rate of change to determine whether the battery is at its end of life in claim 4. 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gokyu to incorporate with the teaching of Gale by determining, by the control module, the end of life of the battery, because it would be advantageous to replace the aged batteries before the heating or gassing condition occurs and further prolong the service life of the whole system.
  	
 	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokyu in view of Hu et al. US Pub 2014/0253051 (hereinafter Hu).
  	Regarding claims 10 and 20, Gokyu does not disclose wherein the differential internal resistance of the battery is ascertained in a charging phase with a constant charging current.
 	However, Hu discloses wherein the differential internal resistance of the battery is ascertained in a charging phase with a constant charging current (Hu, claim 8; during constant current phase).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gokyu to incorporate with the teaching of Hu by determining the internal resistance of the battery during constant current phase, because it would be advantageous to accurately determine the internal resistance of the battery and reduce the time required to charge the last few percent of the battery capacity.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/19/2022